UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-2834



BETTY HAMLETT,

                                             Plaintiff - Appellant,

         versus

SHIRLEY S. CHATER, COMMISSIONER OF SOCIAL
SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Richard C. Erwin, Senior
District Judge. (CA-92-466-2)


Submitted:   October 31, 1996            Decided:   January 24, 1997


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Betty Hamlett, Appellant Pro Se. John Carl Stoner, UNITED STATES
DEPARTMENT OF HEALTH AND HUMAN SERVICES, Atlanta, Georgia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, Betty Hamlett, appeals the district court's order

affirming the Secretary's final decision to deny her claim for a

period of disability and disability insurance benefits up to Decem-

ber 31, 1989. We have reviewed the record and determined that the

Secretary's findings are supported by substantial evidence and that
the correct law was applied. 42 U.S.C.A. § 405(g) (West Supp.

1996); Richardson v. Perales, 402 U.S. 389, 990 (1971). We also
find that the Secretary properly considered Appellant's impairments

in combination in determining what, if any, work she could perform,

Hines v. Bowen, 872 F.2d 56, 59 (4th Cir. 1989) (citations

omitted), and used the appropriate standard to evaluate Appellant's

subjective claims of pain. Craig v. Chater, 76 F.3d 585, 592-93

(4th Cir. 1996) (citations omitted). Thus, we affirm the Secre-

tary's decision to deny benefits. We dispense with oral argument

because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2